Case: 4:19-cv-03410-SRC Doc. #: 75-1 Filed: 03/01/21 Page: 1 of 9 PagelD #: 634

EXHIBIT 16

Expert Report of Christopher O’Boynik, M.D.
(REDACTED)
Case: 4:19-cv-03410-SRC Doc. #: 75-1 Filed: 03/01/21 Page: 2 of 9 PagelD #: 635

ce

SIGNATURE
ORTHOPEDICS

General Orthopedics/
Total Joints

Coles E. LHommedieu, MD
Christopher W. Palmer, DO
Robert H. Sigmund, MD

Foot & Ankle
Jasen H. Gilley, MD

Nicolas C. Martin, DPM
Kenneth S. “Buck” Smith, MD

September 16, 2020

Record Review

SOUTH COUNTY =* 12639 Old Tesson Rd., Ste. 115, St. Louis, MO 63128 * 314-849-0311

FENTON #® 1011 Bowles Ave., Ste. 100, Fenton, MO 63026 = 314-849-0311

WEST COUNTY ® 845 N. New Ballas Ct., Ste 200, St. Louis, MO 63141 = 314-849-0311

O'FALLON ® 9323 Phoenix Village Pkwy., O'Fallon, MO 63368 = 636-561-0871

Hand & Wrist
Nathan M. Fisher, DO
David C. Haueisen, MD

Rehabilitation
Ashok Kumar, MD

Physical Medicine &

Spine

Benjamin P. Crane, MD
Christopher P. O’Boynick, MD

Thomas J. Malbrough, MD

Interventional Pain
Management
Christian P. Oliver, MD

Amy M. Zippay, MD

Shoulder & Elbow

Sports Medicine
Ashley H. Ali, MD
Vince J. Lai, MD

Sri Pinnamaneni, MD

Pediatric Orthopedics
Robert G. Medler, MD

Trauma/Total Joints
Brian A. Fissel, MD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RE: Mohammad Wishah
DOB:
To Whom It May Concern:
Case Name Service Date Svc Procedure Desc
Schramke vs. Community Health Systems 01/07/2016 Medical Testimony, Deposition
Inc.
Hooten vs. Empire Comfort System 12/08/2016 Medical Testimony, Deposition
Litchenfeld vs. Francis Buchholz 07/13/2017 Medical Testimony, Deposition
Bath vs. Schnuck Markets Inc. 07/13/2017 Medical Testimony, Deposition
Atkinson vs. City Museum L.L.C. 12/12/2017 Medical Testimony, Deposition
Atkinson vs. City Museum L.L.C. 02/06/2018 Trial
Baldesi vs. SAK Construction LLC 02/08/2018 Medical Testimony, Deposition
Boland vs. State Farm Mutual Auto Ins. 02/15/2018 Trial
Gorden vs. Union Pacific Railroad 03/29/2018 Medical Testimony, Deposition
Cliffe vs. Walgreen CO. ET AL 10/11/2018 Medical Testimony, Video
Deposition
Ware vs. General Electric 10/25/2018 Medical Testimony, Video
Deposition
Juenger vs. Juenger 05/09/2019 Medical Testimony, Deposition
Meuth vs. Ellen M. Key 12/05/2019 Medical Testimony, Deposition
Hultquist vs. Icon Mechanical 01/16/2020 Medical Testimony, Deposition
Givens vs. Amsted Rail Industries 03/05/2020 Medical Testimony, Deposition
McCulloch vs. GEICO 07/02/2020 Medical Testimony, Video
Deposition
Parsons vs. Schnuck Markets Inc. 08/27/2020 Medical Testimony, Deposition
Bryant vs. Waterloo Community School 09/03/2020 Medical Testimony, Deposition

 

 

 

 

 

A Division of Signature Medical Group, Inc.

 
Case: 4:19-cv-03410-SRC Doc. #: 75-1 Filed: 03/01/21 Page: 3 of 9 PagelD #: 636

Record Review
RE: Mohammad Wishah
Page: 2

Publications

O'Boynick CP, Darden BV, Casamitjana J. 2017. Cervical Spinal Disorders Associated with Skeletal Dysplasias and Metabolic
Diseases. In: Rothman-Simeone: The Spine. 7'" Edition. ISBN:9780323393973

O'Boynick CP, Darden BV. Cervical Disc Arthroplasty — A Clinical Review. Arthroplasty A Comprehensive

Review. InTech 2016. http://dx.doi.org/10.5772/59210

Timing of surgery in thoracolumbar trauma: is early intervention safe? O'Boynick CP, Kurd MF, Darden

BV, Vaccaro AR, Fehlings MG. Neurosurg Focus 37(1):E7 2014. doi: 10.3171/2014.5.focus1473

Locked versus Standard Unlocked Plating of the Symphysis Pubis in a Type-C Pelvic Injury. Moed BR,

O'Boynick CP, Bledsoe JG Bledsoe. Injury. 2013 Nov 22. pii: SO020-1383(13)00551-2. doi:

10.1016/j.injury.2013.11.017. [Epub ahead of print]

Imaging Report Review

11/05/2007: MRI scan of the lumbar spine from Signature Health Services MRI.

Impression: Degenerative disc disease primarily at L4-5 with a left foraminal disc extrusion producing mass effect on the
left L5 nerve root. Specifically at L4-5 there is diffuse disc desiccation with loss of height, moderate diffuse disc bulge with
a large left paracentral and foraminal disc extrusion with caudal extension with mass effect on the left L5 nerve root. L1-2,
L2-3, and L3-4 discs are within normal limits. L5-S1 shows a mild loss of height with a mild central disc herniation.

01/11/2008: MRI scan of the lumbar spine completed at Signature Health Services MRI. Comparison made to previous
MRI dated 11/05/2007 indicating postsurgical changes at L4-5 with left hemilaminotomy defect. The left paracentral and
foraminal disc extrusion has been removed and replaced with enhancing granulation tissue. There is no recurrent disc
herniation. Disc granulation tissue surrounds the left L5 nerve root with a residual mild to moderate diffuse disc bulge
adjacent to scar tissue. The remainder of the lumbar spine is unchanged.

05/13/2010: MRI scan of the lumbar spine with and without contrast from St. John's Mercy Medical Center.

In this study they identify a previous L4-5 partial facetectomy and left hemi-laminectomy. There is single level disease at
the operative level. The remaining disc spaces are maintained with normal signal and stature. No significant degenerative
spondylosis, herniation, or degenerative marrow changes. At L3-4, there is mild disc bulging and mild ligamentous
hypertrophy. At the operative level, L4-5, there is recurrent non-enhancing inferiorly extending or extruded fragment in
the left anterior epidural space causing mass effect on the left side of the thecal sac and distortion of the nerve takeoff.
L5-S1 shows minimal central disc protrusion and mild right-sided facet disease.

05/11/2011: MRI scan of the lumbar spine with and without IV contrast from Old Tesson Medical Office Building.
Comparison is made to previous MRI dated 05/13/2010. There is progression of endplate degenerative signal change on
the right side enhancing after contrast. There are postoperative changes involving the left laminectomy and facetectomy
at L4-5. No significant disc bulging at L1-2, L2-3. There is minimal disc bulging at L3-4. L4-5 again demonstrates
herniated disc material centrally and in the left foraminal zone with slight inferior migration of the left lateral recess with
extension into the left lateral recess, slightly larger than the prior exam and more paracentrally located. L5-S1 shows a tiny
central disc protrusion with bilateral facet arthropathy.

September 16, 2020

10/19/2017: MRI scan of the lumbar spine without contrast from Professional Imaging. Clinical data includes low back
pain, right leg pain and numbness. Findings include L1-2 and L2-3 to show normal disc size without significant disc profile
abnormality, canal stenosis or neural foraminal stenosis. At L3-4, there is circumferential disc bulge to 2.5 mm, no focal

A Division of Signature Medical Group, Inc.
Case: 4:19-cv-03410-SRC Doc. #: 75-1 Filed: 03/01/21 Page: 4 of 9 PagelD #: 637

protrusion. This combines with ligamentum hypertrophy and results in borderline central canal stenosis and mild bilateral
foraminal stenosis. L4-5 shows a previous micro-decompression changes and left-sided laminotomy defect. Disc bulge
measures

September 16, 2020

Record Review

RE: Mohammad Wishah

Page: 3

7 to 8 mm in both foramina, which along with foraminal height loss causes severe right greater than left foraminal stenosis
with mild central stenosis. L5-S1 shows a hyper-intense zone with an annular tear of the apex of a 3.5 mm protrusion. No
central or foraminal stenosis.

08/17/2018: MRI scan of the lumbar spine without contrast completed at Barnes Jewish Hospital for low back pain. L1-2
shows a normal disc configuration without foraminal or spinal stenosis. L2-3 shows a small disc bulge with moderate facet
arthritis and moderate left and mild right neural foraminal stenosis with mild spinal stenosis. L3-4 shows a small disc
bulge combined with mild facet arthropathy and moderate left neural foraminal stenosis and mild spinal stenosis. L4-5
shows a moderate sized disc bulge with mild facet arthropathy and mild right and moderate left neural foraminal stenosis
with mild canal stenosis. L5-S1 shows a moderate sized disc bulge without facet arthropathy and mild bilateral neural
foraminal stenosis.

10/22/2019: MRI scan of the lumbar spine completed at Barnes Jewish Hospital. Comparison is made to MRI from
08/17/2018. This identifies mild retrolisthesis of L3-4 with Modic changes at L4-5. L1-2 shows a normal disc
configuration without foraminal or central stenosis. L2-3 identifies mild disc bulge with moderate facet arthritis and mild
left foraminal stenosis, no spinal stenosis. L3-4 shows a mild disc bulge with mild bilateral facet arthritis and moderate left
foraminal stenosis without spinal stenosis. L4-5 demonstrates diffuse disc bulge with moderate facet arthritis and

moderate bilateral foraminal stenosis with mild spinal canal stenosis. L5-S1 shows a disc bulge with central protrusion
and mild bilateral facet arthritis with mild foraminal stenosis bilaterally. Mild spinal canal stenosis is also seen in the right
lateral recess along with the spinal canal. Impression on this date is stable degenerative changes of the lumbar spine most
pronounced at L4 through S1.

Record Review:

Undated intake form completed by Mr. Wishah identifies an HPI of herniated disc, bulging discs, sciatica, lower back and
leg pain. Symptoms started in 2004 and were constant after slipping on steps. Activities including walking, sitting,
standing and laying down make the symptoms worse. No activities improve or lessen the symptoms. There is tingling
and numbness in the legs with restless legs.

09/24/2007: Office note completed by Dr. Yoon indicates a 52 year-old male with low back pain for about one year,
worse over the last three months with radiation into the left leg, EHL weakness and positive straight leg raise. MRI shows
L4-5 disc herniation consistent with the left-sided radiculopathy. Recommend L4-5 discectomy on the left.

11/07/2007: Note completed by Dr. Yoon indicates the patient presents with low back pain and left leg pain with a known
herniation at L4-5. New MRI completed prior to his visit shows a large L4-5 extruded fragment within the foramen along
with exam showing slight weakness of the EHL and positive straight leg raise testing. Recommend surgical
decompression.

11/21/2007: Operative note completed by Dr. Yoon indicating the successful completion of a left L4-5 discectomy for left
leg radicular pain. There were no complications.

12/23/2008: Operative note completed by Dr. Yoon indicates an uncomplicated L4-5 re-exploration and discectomy on
the left side.

A Division of Signature Medical Group, Inc.
Case: 4:19-cv-03410-SRC Doc. #: 75-1 Filed: 03/01/21 Page: 5 of 9 PagelD #: 638

01/12/2009: Note completed by Dr. Yoon. Mr. Wishah follows up three weeks after an L4-5 discectomy for recurrent disc
herniation. He had a very large central extruded disc herniation at this level and had both an L5 and S1 radiculopathy with
continued numbness. EHL and anterior tib weakness is definitely improving but patient still has persistent posterior thigh
pain with persistent S1 weakness. He is unable to stand up on the tiptoes on the left side. We will wait four more weeks
before repeating MRI.

September 16, 2020

Record Review

RE: Mohammad Wishah
Page: 4

05/20/2015: Notes from St. Louis University Hospital indicate an ED visit for unrelated complaint of chest pain, left arm
pain and a history of chronic back pain. There were no diagnostic studies with respect to the lumbar spine completed on
this date.

10/30/2017: Dr .Yoon completes an office visit note for Mr. Wishah. The patient presents with low back pain and bilateral
leg pain and radiation alternates but more on the left than the right into the top of the foot or dorsum of the foot with
burning. There is a history of multiple lumbar decompression surgeries. The current pain is more or less burning in a
discrete dermatomal pattern. MRI of the lumbar spine shows collapsed disc space at L4-5 with spondylolisthesis Grade |,
and lateral recess stenosis bilaterally that appears to be consistent with symptoms. His symptoms would be suggestive of
an arachnoiditis with burning dysesthesias. Recommend continued pain management, but decompression/fusion is an
option.

10/30/2017: Os Westry Low Back Pain Disability Questionnaire finds an ODI rating per this document of 84%.

10/30/2017: A note completed by Dr. Yoon. Mr. Wishah returns with lower back pain and bilateral leg radiation
alternating but more on the left than the right. History of multiple lumbar surgeries. MRI shows collapsed disc space at
L4-5 with Grade | spondylolisthesis and lateral recess stenosis, consistent with his symptoms. Symptoms suggest
arachnoiditis with burning dysesthesia. Continue pain management.

07/25/2018: Office note from Dr. Ricky Mui at SSM Health. Diagnosis on this visit includes: Fall with initial encounter for
acute bilateral low back pain without sciatica, assault and chest wall pain. X-ray reports of the lumbar spine from this ER
visit demonstrate no evidence for acute fracture or malalignment with moderate to severe loss of disc height at L4-5 and
facet arthritis with minimal anterolisthesis of L4 on L5. Sacrum views and coccyx views show no evidence of acute fracture
or malalignment. Further documentation from this ED visit completed by Shannon Smith, RN indicates the patient
presented to the ED via EMS after being assaulted per Country Club Police Department. The patient reports needing PD at
the family's store without arrival. Went to the store next to them and seen the PD there, asked why they never showed up
and words were exchanged. The patient reports to leaving and the PD went out and confronted him. When trying to walk
away the police department stepped on his feet and shoved him real hard causing him to fall back and he hit his head
without LOC. Back pain and slight pain in the back of the head. The patient presents at 06:46 a.m. with lower back pain
described as tightness that began yesterday after getting into an altercation. He was pushed and fell backwards and they
stepped on his feet. He did hit his head but denies loss of consciousness. Physical examination of the lumbar spine shows
no obvious bruising to the back. Neurologically the patient is alert and oriented to person, place and time. There is no
saddle anesthesia. Lower extremity strength is 5/5. Sensation is commented on but not rated as intact or absent. The
patient ambulates with his cane at baseline. The summary indicates the patient was then re-evaluated for right-sided pain
requesting right-sided rib x-rays, which were negative. Recommend discharge home at this time. Diagnosis: Right sided
chest pain, back pain and tailbone pain status post assault.

03/20/2019: ED notes completed by Lawrence Brown, MD indicates Mr. Wishah presented to the ED after being pistol
whipped in the back of the head multiple times, suffering multiple lacerations. Physical examination demonstrates no
specific examination of the lumbar spine but does demonstrate 5/5 strength in the bilateral upper and lower extremities
with subjectively decreased sensation to light touch in the left lower extremity, which is at baseline at previous.

A Division of Signature Medical Group, Inc.
Case: 4:19-cv-03410-SRC Doc. #: 75-1 Filed: 03/01/21 Page: 6 of 9 PagelD #: 639

04/17/2019: Report completed by Dr. Allen Morris from MedEx. The patient presents on this date with back and left leg
pain.

Per this document, the claimant has had three back
surgeries, most recently by Dr. Yoon as well as a procedure in 2010 at The Laser Spine Institute. Reports indicate a Grade |
spondylolisthesis at L4-5 with lateral recess stenosis and arachnoiditis. The patient is following with Dr. Hayden for pain
management. MRI report done on 08/17/2018 is compared with the one done on 08/18/2017. The imaging study most
recently was ordered by Dr. Hayden as the claimant was involved in an altercation where he was thrown to the floor by
police. The MRI report was then reviewed on this date. Per this document, the claimant's complaints are unchanged from
03/28/2018 with constant back pain and left leg
September 16, 2020
Record Review
RE: Mohammad Wishah
Page: 5

pain. He requires a cane at all times. The claimant can sit, stand, and walk but only for five minutes each and does not do
any lifting. The cane, again, is required full time. Previously on 03/28/2018, the claimant was found to have permanent
disability and should be followed by pain management. On examination, the patient limps favoring the left leg, using a
cane. Forward flexion was maintained to 20 degrees while standing with further lumbar flexion to 40 degrees and there
was 0 extension with right and left lateral bending to 15 degrees. There are three scars on the lumbar spine including a
midline and two paramedian scars. The patient requires his cane for mobilization in the office. Reflexes are absent at both
knees, trace on the right ankle, absent on the left ankle. Straight leg raise is 90 degrees on the right with no pain, 70
degrees on the left with low back pain while sitting. Supine straight leg raise is 60 degrees bilaterally, right and left with
low back pain bilaterally. Anterior tib and extensor hallucis longus weakness is present on the left at 2/5 strength.
Assessment on 04/17/2019: The patient is status post multiple back surgeries with degenerative disc disease and
spondylolisthesis at L4-5. Most recent MRI as of 08/17/2018 does not describe any specific degenerative disc disease or
spondylolisthesis. There is also a history of a spinal arachnoiditis.

11/20/2019: Os Westry Low Back Pain Disability Questionnaire was administered and scored at 82%.

11/25/2019: Office visit by Dr. Peter Yoon. In this note, Dr. Yoon documents Mr. Wishah has had a history of lower back
pain for many years with a history of lumbar discectomy followed by re-exploration and continues to have pain into the
left leg. He had a third surgery in Tampa, Florida. The pain continued. He has been to the office serval times with
persistent pain, utilizing a cane. The pain had been relatively stable, however, he was involved in an assault earlier in the
year, where he was pushed from the front and fell backwards onto the sidewalk. Pain has been worsening since that time.
Examination shows symmetrical reflexes with negative straight leg raise testing bilaterally. The patient ambulates with a
cane. MRI of the lumbar spine shows generally progressive degenerative change and epidural fibrosis with L4-5 foraminal
stenosis, left is worse than right with Grade | spondylolisthesis. Dr. Yoon identifies degenerative changes that have
progressed in the setting of chronic pain and recommended consideration for re-exploration with lumbar fusion and
insertion of interbody device if possible.

Another undated document includes an HPI with the main problem of being severe back pain, started in 2004 after
slipping on some steps. Pain is severe, aching, sharp, burning throughout and shooting with severe inflammation,
worsened with activities. Improved with lying down and having an ice pack under the back and elevating the legs. Under
evaluation of present illness is written that the back is getting worse since 2017 to 2018 to 2019 but between years my
back has been through serious impacts, twice last year and this year. Treating with pain management with Dr. Hayden.

11/25/2019: Neurosurgical history and physical completed by Dr. Yoon identifies a 54 year old male with severe 7 to 8/10
pain in the lower back radiating into the left leg, on left worse than right L4-L5 and most of the big toe on the left with
right radiation that is nonspecific with paresthesias. This is brought on by prolonged periods of standing and sitting. The
patient relays that he was involved in an assault in which he was pushed and fell backwards last year in July and the pain
has worsened since then especially with left leg radiation.

A Division of Signature Medical Group, Inc.
Case: 4:19-cv-03410-SRC Doc. #: 75-1 Filed: 03/01/21 Page: 7 of 9 PagelD #: 640

September 16, 2020

Record Review

RE: Mohammad Wishah
Page: 6

Video Review

Video dated 07/25/2018 at roughly 03:06 a.m. per the time stamp on the video itself, a roughly 18 second video
demonstrating a gentleman wearing gray camo pants and a gray camo shirt standing in the doorway of what appears to
be a convenience store. At roughly the 1 to 2 second mark of the video, the patient is pushed to the ground by an officer,
with the gentleman landing on his low back on the concrete. He then stands up under his own power and is escorted to
his vehicle where a discussion that is inaudible ensues.

Imaging Review:

MRI lumbar spine dated October 2017 is reviewed. T2 weighted axial cuts at L1-2 and L2-3 demonstrate no significant
disc herniations, no significant mass effect on the nerve roots or the thecal sac. At L3-4 there may be some mild facet
hypertrophy but no significant central or lateral recess stenosis. At L4-5, there is a previous left-sided laminotomy defect
with perhaps some residual disc material or scar within the spinal canal, specifically within the lateral recess on the left
side. This may create some mass effect on the traversing L5 nerve root. There is no contrast and thus | cannot determine
if there is any enhancing scar tissue. The L5-S1 level shows a small centralized disc bulge without significant mass effect
on the traversing S1 nerve roots. Reviewing T2 weight sagittal cuts, there are Modic endplate changes at L4-5 with loss of
disc height and a subtle Grade | spondylolisthesis. In reviewing these axial and ensuing sagittal cuts, there is moderate to
moderately severe left-sided foraminal stenosis secondary to degenerative disc bulge out into the foraminal space and
loss of disc height in concert with facet hypertrophy.

MRI of the lumbar spine dated 08/17/2018 from Barnes Jewish Hospital is reviewed. T2 weighted sagittal cuts and axial
cuts show the L1-2 and L2-3 disc spaces show no significant change. L3-4 shows a slightly broad-based disc bulge. This
does not appear to be demonstrating significant pressure on the traversing or exiting nerve roots. At L4-5, there is
continued spondylitic change with loss of disc height. There is a previous laminotomy defect on the left at L4-5 with some
residual tissue within the lateral recess on the left side consistent potentially with scar. This is not a contrast study, so |
cannot determine if there is residual disc material or if this enhancing scar tissue but there remains lateral recess stenosis
on the left side. There is moderate to moderately severe foraminal stenosis secondary to loss of disc height, disc
herniation as well as facet arthropathy on the right side. Again, there is moderate foraminal stenosis maybe moderately
severe secondary to loss of disc height and a degenerative disc bulge. At L5-S1, there is a centralized disc bulge that
appears to be larger at this level than on the previous study dated 2017.

MRI of the lumbar spine dated 10/22/2019 from Barnes Jewish Hospital is reviewed. In reviewing the T2 weighted axial

and sagittal cuts, L1-2 and L2-3 do not demonstrate significant change in terms of their overall appearance. There is no
disc herniations or significant mass effect on the traversing or exiting nerve roots at these two levels. At L3-4, there may
be slight progression in the disc bulge at L3-4 with some moderate lateral recess stenosis at L3-4. The foraminal spaces

A Division of Signature Medical Group, Inc.
Case: 4:19-cv-03410-SRC Doc. #: 75-1 Filed: 03/01/21 Page: 8 of 9 PagelD #: 641

appear mildly narrowed. There may be a subtle left-sided disc bulge at L3-4 into the lateral recess which is changed from
previous study.

L4-5 again we see advanced degenerative change. | do not see a significant difference in the overall appearance of the
disc space. There is Modic endplate changes as well as this degenerative disc herniation and the previous laminotomy
defect. All this works in conjunction to create lateral recess stenosis. Again, this is a non-contrast study so | cannot
determine if there is any enhancing scar versus disc material at this level but there is lateral recess stenosis and advanced
degenerative change with foraminal narrowing, more severe on the left than the right but present bilaterally. L5-S1 again
demonstrates a centralized disc bulge with perhaps some slight mass effect on the traversing S1 nerve roots but there is
no significant lateral recess stenosis or foraminal stenosis at this level.

Assessment

Mr. Mohammad Wishah is a gentleman with a very complex medical and surgical history as it relates to the lumbar spine.
In roughly 2007 he underwent an elective microdiscectomy for left leg radiculopathy. That was complicated by recurrent
disc

September 16, 2020

Record Review

RE: Mohammad Wishah
Page: 7

herniation requiring a subsequent decompressive surgery at L4-5, yet again on the left side. That was undertaken in
roughly 2008.

At some time in 2010, per the records provided, the patient then underwent a third decompressive surgery at The Laser
Spine Institute; however, those records are not available. Since 2007 the patient has had waxing and waning courses of
lumbar spine pain and left leg radiculopathy with pain, weakness and numbness and tingling.

On or about 7/25/2018, per ER documentation as well as a video provided to me, Mr. Wishah was pushed to the ground
by a police officer landing on his lumbar spine. Per the records provided, specifically those documented by Dr. Yoon, the
patient reports increased left lower extremity pain since that altercation.

MRIs have been obtained multiple times and | have reports dating back to 2007 of those MRI results, however, | have hard
copy images of these studies dated 2017, 2018 and 2019. Those studies demonstrate what | would consider to be the
aging process of the lumbar spine particularly as a postoperative spine. | see some mild degenerative changes across
those MRIs of 2017, 2018 and 2019 without significant changes in the sizes of the disc herniation to indicate a traumatic
event in the overall disc appearance at L3-4, L4-5 or L5-S1._ There may be subtle changes in the size of the L5-S1 disc
bulge centrally but that can be secondary to technique or orientation of the gantry or other tech-dependent factors
involving MRI. Specifically at the index level of L4-5, | think we see continued degeneration across these MRIs without a
new or large or recurring disc herniation.

However, per the documentation provided, again from Dr. Yoon, Mr. Wishah continues to have significant left lower
extremity radiculopathy with pain and discomfort along with numbness and tingling and per his report, this has increased
since the altercation on 07/25/2018. | think it is possible and more likely than not results from being pushed to the
ground and striking the lumbar spine on the concrete thus aggravating an underlying condition to the point that further
medical or surgical management may need to be undertaken. | do not think there is any question this patient has had an
ongoing battle with left lower extremity pain and low back pain secondary to this L4-5 level. In an already degenerative
surgically treated lumbar spine, it is possible that a trauma such as the one described and identified on video could result
in an aggravation in the underlying condition. This aggravation can be temporary or it can be permanent and only time
will tell whether or not this is a permanent aggravation of an underlying condition but as of the documentation provided
to me, | see no significant evidence that this is improving for Mr. Wishah.

A Division of Signature Medical Group, Inc.
Case: 4:19-cv-03410-SRC Doc. #: 75-1 Filed: 03/01/21 Page: 9 of 9 PagelD #: 642

It remains my opinion as of the completion of this medical record review that it is possible and more likely than not a
result of the injury as described and identified in the ED records from 07/25/2018 as well as viewed on video could
aggravate an underlying condition and cause further pain potentially necessitating further intervention in the form of
medical or surgical management for this patient’s continued complaints.

While again to reiterate that | do not see any obvious structural differences between the MRI in 2018 and that of 2019, we
can see aggravation of patient's symptoms in the setting of an underlying condition without significant change on an MRI.
This can come about in traumatic events such as auto accidents, falls, assaults, and other things of that nature that do
cause trauma to an already degenerative and abnormal lumbar spine. It is my suspicion that this is what has happened in
this case.

Sincerely,

Christopher P. O’Boynick, MD
CPO/caw

A Division of Signature Medical Group, Inc.
